Dismissed and Memorandum Opinion filed October 20, 2005








Dismissed and Memorandum Opinion filed October 20,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00396-CV
____________
 
BANK ONE,
N.A., Appellant
 
V.
 
DAVID SEVERN and LINDA SEVERN, Appellees
 

 
On Appeal from the
151st Judicial District Court
 Harris County, Texas
Trial Court Cause
No.
03-66245
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a default judgment signed December 8,
2004.     
On October 5, 2005, the parties filed a motion to dismiss the
appeal in order to effectuate a compromise and settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 20, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.